                     Case 1:21-cv-03649-ER Document 22 Filed 08/16/21 Page 1 of 2




See last page.




                                                                      August 16, 2021
           Via ECF

           Hon. Edgardo Ramos
           United States District Court
           Southern District of New York
           40 Foley Street
           New York, NY 10007

                         Re:     Kathryn Shiber v. Centerview Partners LLC
                                 1:21-cv-03649-ER

           Dear Judge Ramos:

                  We represent Plaintiff Kathryn Shiber (“Shiber”) in the above-referenced matter. We write
           to respectfully request leave to file a Second Amended Complaint to assert claims under the
           Americans with Disabilities Act (“ADA”). Defendant Centerview Partners LLC (“Centerview”)
           consents to this request and joins with us in proposing the below briefing schedule.

                  On April 23, 2021, Shiber filed a complaint against Centerview asserting various claims
           under the New York City Human Rights Law (“NYCHRL”). In a letter to the Court dated June 7,
           2021, Centerview requested a pre-motion conference and stated its intention to file a motion to
           dismiss Shiber’s complaint based on its claim that Shiber was not a New York City employee
           when Centerview employed her. To address Centerview’s argument Shiber filed a Charge with the
           EEOC on June 23, 2021, alleging disability discrimination and related claims pursuant to the ADA.
           The Court held a pre-motion conference on July 2, 2021, during which the Court set a briefing
           schedule for Centerview’s motion. Centerview moved to dismiss Shiber’s claims on July 9, 2021.

                   On July 23, 2021, Shiber filed an Amended Complaint, which contained additional
           allegations supporting her claim that Centerview violated her rights under the NYCHRL as well
           as claims against Centerview pursuant to the New York State Human Rights Laws (“NYSHRL”)
           and the New Jersey Law Against Discrimination. In a letter to the Court dated August 6, 2021,
           Centerview indicated its intention to file a motion to dismiss Shiber’s NYCHRL and NYSHRL
           claims. Pursuant to a Memo Endorsement on August 9, 2021, the Court set a briefing schedule in
           which Centerview’s motion is due August 30, 2021. On August 5, 2021, Shiber received a “right
           to sue” letter from the EEOC which provided her with 90 days to commence a lawsuit.
          Case 1:21-cv-03649-ER Document 22 Filed 08/16/21 Page 2 of 2




        Accordingly, Shiber seeks leave to assert federal claims under the ADA against Centerview
in a Second Amended Complaint, in addition to the other previously pled claims. Shiber has
conferred with counsel for Centerview, which consents to the request solely with respect to the
assertion of the ADA claim, without waiving any rights related thereto. Centerview does not
consent to the reassertion of Ms. Shiber’s claims under the New York City and New York State
Human Rights Laws.

        Should Court permit Shiber to file a Second Amended Complaint, the parties respectfully
request that she be permitted to do so before the deadline the Court set for Centerview to file its
motion to dismiss the Amended Complaint. The parties further request that the Second Amended
Complaint be the operative pleading for Centerview’s motion. Accordingly, the parties propose
the following schedule:

              •      Shiber files a Second Amended Complaint by August 23, 2021
              •      Centerview files its motion to dismiss by September 27, 2021
              •      Shiber files her opposition to that motion to dismiss October 18, 2021
              •      Centerview files its reply by October 25, 2021

       We thank the Court for its consideration of this matter.

                                                             Respectfully submitted,


                                                             BRIAN HELLER

cc:    James Valentino, Esq. – via ECF
       Jennifer J. Barrett, Esq. – via ECF     Granted. Plaintiff's deadline to file the Second Amended
                                               Complaint is August 23, 2021. Defendant's deadline to file a
                                               motion to dismiss is September 27, 2021; Plaintiff's
                                               opposition is due October 18, 2021, and Defendant's reply is
                                               due October 25, 2021. The Clerk of Court is respectfully
                                               directed to terminate the motions. Docs. 16 and 21.

                                               So ordered.



                                                          8/16/2021




                                                2
